The opinion of the court was delivered by
White, J.
The plaintiff applied for and obtained an order for the issuance of executory process to enforce the payment of a certain note. *265The act of mortgage annexed to the petition was consented to by Charles De Haute de Lassus, acting as agent of the defendant; the power under which he acted was not annexed to the act of mortgage» but was referred to as deposited in the office of a designated notary. The defendant having appealed, assigns as error, patent on the face of the record, the want of authentic evidence of the authority of the agent. That such evidence was necessary, is no longer an open question. 3 N.S. 315 ; 7 N. S. 515 ; 12 R. 238 ; 2 A. 491.
It is contended that the failure to make the authentic proof of the agency has been cured by the fact that the appeal was taken, and the appeal-bond signed by De Lassus, agent. We think the proposition untenable. The question presented by the appeal is simply whether the lower court had before it the authentic proof, which was a prerequisite to the rendition of the order. Besides, granting the agency at the time of the appeal, and when the bond was signed, non constat that it existed when the act of mortgage was passed.
Judgment reversed.